Rombauer, P. J.
As this case presents some propositions of general interest, and as it is important that the trial court should be advised how to proceed in its retrial, we deem it necessary to state the views of the majority of this court more fully than they are stated in the foregoing opinion.
The facts .shown by the record are these: The plaintiff’s mother sued the defendant in a former action, claiming that he was chargeable as her trustee for $2,000. One of the instruments given in evidence at that trial was a note of $2,000. This note contained an indorsement as follows: “Settled by new note, P. H. Bierman, trustee.” The plaintiff in the present action was a witness for his mother in the former action, and, while upon the witness stand, testified that the above indorsement was not written by Bierman, but by the witness himself, and was a mere memorandum, intending to convey the idea that the note was settled by a new note given to the order of P.. H. Bier-man, trustee. It nowhere appears in the record that this memorandum or indorsement was ever offered in evidence against Bierman, the defendant, or that it was ever charged by anyone that it was in his handwriting, or that either the plaintiff in the former action, or anyone else, ever claimed any evidentiary force for this memorandum, as charging the defendant, Bierman, with anything whatever.
*522In the trial of the former action, after the plaintiff in this action had testified, and had expressly disclaimed that the memorandum was in the handwriting of Bierman, and had further stated that the memorandum written by himself, the witness, the defendant, Bierman, took the stand as a witness in his own behalf. He was not asked, either by his counsel or by the court in whose handwriting the memorandum was, but, of his own volition and without any apparent reason for so doing, stated that it was “a stupid and bungling forgery,” and that he had never seen the note until it was brought into court, “with this forgery upon it.”
The plaintiff thereupon instituted the present suit for slander, and, upon the facts above stated appearing, he recovered a judgment for $500. The judgment is challenged on two grounds mainly: First, that there was no evidence in the ease that the defendant, in using the words, referred to the plaintiff, and, next, that the defendant was a witness in a judicial inquiry, and there is no evidence that he spoke the words maliciously, that is, without a reasonable or probable cause to believe them to be relevant to the matters under investigation.
Under our statutes, it is sufficient if the petition alleged that the words were spoken of and concerning the plaintiff without setting out any extraneous facts showing their application. Where, however, the words spoken do not identify the plaintiff, and may apply to another or others exclusively, it is always necessary to show by extraneous facts that the words had reference to the plaintiff and were so understood by the hearers. On that subject the rule is the same whether the slander be oral or written. Caruth v. Richeson, 96 Mo. 186. Now, in the case at bar, it nowhere appears that the defendant knew that the plaintiff had written the words *523claimed to be a forgery. It does not appear that the defendant was present when the plaintiff testified to that effect. The words spoken do not impute any offense to the plaintiff in direct terms, and not being; shown, by any extraneous evidence adduced, to have' been applied to the plaintiff, the judgment must b¿¡ reversed as one not supported by substantial evidence.! To that extent all the members of the court concur.
The rule is universal that a witness is prima facie protected by the privilege which necessarily surrounds judicial inquiries in all cases. Where the words spoken by him are clearly pertinent or material to the inquiry, or where the answers given by him are in direct response to questions propounded to him by the court or counsel the privilege is absolute. But, where the matter stated by him is not pertinent to the inquiry before the court, or not spoken in direct response to questions propounded as above, the privilege is relative. If, in the latter case, the witness makes any statement which he deems relevant on reasonable grounds, he will be protected; but the question whether he did have reasonable grounds to believe that the statement was relevant, or whether he uttered the words maliciously without so believing, is always a question of fact for the jury. That this is the true American rule is shown by the most careful text writers and the best considered decisions; and the only case in this state which has any bearing on the subject is to the same effect. Hyde v. McCabe, 100 Mo. 412; Odgers on Slander, *191; White v. Carroll, 42 N. Y. 161; Smith v. Howard, 28 Iowa, 51; Barnes v. McCrate, 32 Me. 442; Calkins v. Sumner, 13 Wis. 193; McLaughlin v. Cowley, 127 Mass. 316; Shadden v. McElwee, 86 Tenn. 146.
Applying this rule to the case at bar, it is evident that the words spoked by the witness are not protected by absolute privilege. They were not spoken in direct *524response to a question propounded by court or counsel, nor were they clearly pertinent to the matter under inquiry. It distinctly appeared that nothing was claimed against the present defendant by reason of the memorandum or indorsement in the former action, and hence it was immaterial who made it, or how it came to be made. That fact appears by plaintiff’s petition in this case, and by the entire record before us. Eor, all that appears, the defendant voluntarily diverged from the line of examination for the purpose of defam- ' ing somebody. It is true that the question, whether he believed, on reasonable grounds, that his statement was pertinent to the inquiry, was a remaining issue, but that question was one of fact and not of law, and, having been submitted to the jury on an appropriate, instruction, their verdict would be conclusive against the defendant, but for the fact that there was no substantial evidence on another point essential to plaintiff’s recovery.
Judge Biggs concurs in the views herein expressed.»